DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katherine Edman on July 22, 2021.
The application has been amended as follows: 
In the Claims:
Cancel claims 8, 9, 12 and 18-36.
Claim 1, line 2, after “undesirable vegetation in”, insert - - -grape- - -.
Claim 1, line 7, delete “vine” and insert - - -grapevine- - -.
delete “1 to 100” and insert - - -5 to 50- - -.

Claim 14, line 4, delete “vines”, and insert - - -grapevines- - -.
Claim 14, lines 4-5, after “actively growing”, delete “(post-emergence to the weeds)”.

Claim 15, line 4, delete “vines”, and insert - - -grapevines- - -.

Claim 15, lines 4-5, after “actively growing”, delete “(post-emergence to the weeds)”.

Claim 16, line 4, delete “vines”, and insert - - -grapevines- - -.

Claim 16, lines 4-5, after “not germinated”, delete “(pre-emergence to the weeds)”.
	
Rewrite Claim 17 as indicated below.
	Claim 17 (Currently amended) The method of claim 1 wherein the herbicidally effective amount of halauxifen or 4-amino-3-chloro-5-fluoro-6-(4-chloro-2-fluoro-3-methoxyphenyl)pyridine-2- carboxylic acid or an agriculturally acceptable ester or salt of either is applied under the grapevines as a directed spray to the base of the grapevine, with foliar exposure of the grapevines being avoided.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are deemed allowable in view of Applicant’s remarks and secondary considerations provided in the original specification. Applicant indicates that one of ordinary skill in the art would not use auxinic herbicides, the class of herbicides to which halauxifen belongs, in the treatment of undesirable vegetation in grape vineyards because of the phytotoxic damage. Applicant provides convincing evidence that auxinic herbicides are expected to be phytotoxic to grapevines. As such, one of ordinary skill in the art would not have found it obvious to use an auxinic herbicide in the treatment of grape vineyards. However, Applicant provides data in the original specification in Table 3 (page 18) that halauxifen-methyl ester applied pre-emergence as a dormant application unexpectedly does not injure vines and in Table 5 (page 19) that halauxifen-methyl ester applied post-emergence in April (spring) resulted in acceptable vine length and node count compared to untreated grapevines.  For these reasons, the claims, as currently amended, are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claims 1-5, 10-11, and 13-17 are allowable. Claims 6 and 7, directed to 4-amino-3-chloro-5-fluoro-6-(4-chloro-2-fluoro-3-methoxyphenyl)pyridine-2-carboxylic acid species, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of the herbicide species as set forth in the Office action mailed on August 28, 2015 is hereby withdrawn; however, the restriction requirement between invention group I (original claims 1-17) and invention group II (original claims 18-36) is maintained.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement (the requirement to elect a single disclosed species) is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable as to the species set forth in the Office action of 8/28/2015, pages 4-5.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Applicant is advised that the allowed claims have been renumbered as set forth below:
New claim number at allowance
Original claim number
1
1
2
2
3
4
4
3
5
5
6
6
7
7
8
10
9
11
10
13
11
14
12
15
13
16
14
17


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                             
/JOHN PAK/Primary Examiner, Art Unit 1699